DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shevenell et al. (US Pub. No. 2017/0279668).
Consider claim 1. Shevenell et al. teaches a method comprising: identifying, by a device, a plurality of snapshots of a service graph of one or more microservices of a service, the plurality of snapshots providing information on execution of the one or microservices at each of a plurality of time increments over a time period (para. 0050 describes topology snapshot to map the fault with respect to the service chain); 
Consider claim 2. Shevenell et al. teaches the method of claim 1, wherein each snapshot of the plurality of snapshots provides information on metrics of execution of the one or more microservices at a time increment of the plurality of time increments (para. 0069 describes time intervals specific topology graph that corresponds to the service chain may be generated using the metrics values).
Consider claim 3. Shevenell et al. teaches the method of claim 2, further comprising identifying, by the device, metrics stored in association with each of the plurality of snapshots (para. 0069 describes time intervals specific topology graph that corresponds to the service chain may be generated using the metrics values).
Consider claim 4. The method of claim 1, wherein the plurality of snapshots provides information on metrics of execution of the one or more microservices for a consecutive series of time increments included within the time period (para. 0069 describes time intervals specific topology graph that corresponds to the service chain may be generated using the metrics values).
Consider claim 5. Shevenell et al. teaches the method of claim 1, further comprising receiving, by the device, a request from a device of a user requesting replay of the service graph at the one or more time increments (para. 0069 describes 
Consider claim 7. Shevenell et al. teaches the method of claim 1, further comprising identifying, by the device, from the plurality of snapshots in storage the two or more snapshots corresponding to the one or more time increments (para. 0094 describes providing a playback topology that identifies evolution of the service chain over the multiple time interval).
Consider claim 8. Shevenell et al. teaches all claimed limitations as stated above. Shevenell et al. further teaches a storage storing a plurality of snapshots of a service graph of one or more microservices of a service (para. 0042 describes a storage device) and one or more processors, coupled to memory (para. 0042 describes processing circuits configured to execute computer program code from memory devices).
Consider claim 15. Shevenell et al. teaches all claimed limitations as stated above. Shevenell et al. further teaches a non-transitory computer readable medium storing program instructions (para. 0102 describes using computer readable media).
Claims 9-14 and 16-19 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shevenell et al. (US Pub. No. 2017/0279668) in view of Zavgren (US Pub. No. 2005/0251568).
Consider claim 7. Shevenell et al. teaches all claimed limitations as stated, except receiving, by the device, a request to one or rewind or forward through the sequence of the two or more of the plurality of snapshots.
However, Zavgren teaches receiving, by the device, a request to one or rewind or forward through the sequence of the two or more of the plurality of snapshots (para. 0041 describes fast forwarding and rewinding the display of the network topology).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to receive, by the device, a request to one or rewind or forward through the sequence of the two or more of the plurality of snapshots, in order facilitate monitoring of a communication network as suggested by the prior art.
Claims 13 and 20 are rejected using similar reasoning as corresponding claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484